

116 HR 3312 IH: Family Reunification Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3312IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Espaillat (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for an extension of the application period for certain aliens present in the United States for adjustment of status. 
1.Short titleThis Act may be cited as the Family Reunification Act of 2019. 2.Extension of the application period for certain aliens present in the United States for adjustment of statusSection 245(i)(1)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1255(i)(1)(B)(i)) is amended by striking or before April 30, 2001 and inserting the following: or after the date that is not later than 5 years after the date of enactment of the Family Reunification Act of 2019. 
3.Limitation on removalSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:   (n)An alien who is the beneficiary (including a spouse or child of the principal alien, if eligible to receive a visa under section 203(d)) of a petition for classification under section 204 that was filed with the Secretary of the Department of Homeland Security and that is prima facie eligible for approval may not be removed while such petition or application is being adjudicated or appealed..  
